DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 6, 7, 8, 9, 10, 11, 13, 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 4, 5, 6, 7, 1, 12, and 13 respectively of U.S. Patent No. 10694111 in view of Hirashima et al (U.S. Pub. No. 20150178550).
Regarding claims 2, 6, 7, 8, 9, 10, 11, 13, and 14, the instant application claims are generally broader than the patent claims and therefore encompassed by them with the exception claims 2, 13 and 14 of the instant application claims reciting the effect of the virtual light includes effects of virtual lights illuminated by a plurality of light sources including a first light source and a second light source, and with the exception of instant application claim 11 reciting in a case where the characteristics further indicate a backlight, the image processing unit adds the effects of the virtual lights illuminated by 
Regarding claims 2, 13, and 14, Hirashima discloses light sources virtually provided which can contain a main light source and a sub-light source as seen in par. 46, 47, 83-90, and Fig. 18, see also par. 46-90, and Figs. 1, 16, 17, and 18.  As can be seen in par. 88 this is advantageous in that the effect of brightening a shaded area of a face through illumination with a reflection plate from below at all times can be automatically obtained.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the effect of the virtual light includes effects of virtual lights illuminated by a plurality of light sources including a first light source and a second light source.
Regarding claim 6, note that the limitations of claim 6 were shown in the rejection of claim 2 where Hirashima uses a virtual main light source and sub-light source.
Regarding claim 11, the Hirashima discloses in a case where the illuminating condition of the subject by the ambient light indicates a backlight, the image processing unit adds the effects of the virtual lights illuminated by the plurality of light sources including the light source and the second light source where Hirashima brightens a shaded area of a face through illumination with virtual light sources automatically obtaining the effect of brightening a shaded area of a face through illumination with a .

Claims 2, 6, 7, 8, 9, 10, 11, 13, 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 4, 5, 3, 2, 1, 1, and 1 respectively of U.S. Patent No. 10171744 in view of Hirashima et al (U.S. Pub. No. 20150178550).
Regarding claims 2, 6, 7, 8, 9, 10, 11, 13, and 14, the instant application claims are generally broader than the patent claims and therefore encompassed by them with the exception claims 2, 13 and 14 of the instant application claims reciting the effect of the virtual light includes effects of virtual lights illuminated by a plurality of light sources including a first light source and a second light source, and with the exception of instant application claim 11 reciting in a case where the characteristics further indicate a backlight, the image processing unit adds the effects of the virtual lights illuminated by the plurality of light sources including the light source and the second light source.  The examiner notes that “characteristics indicating an illuminating direction of the ambient 
Regarding claims 2, 13, and 14, Hirashima discloses light sources virtually provided which can contain a main light source and a sub-light source as seen in par. 46, 47, 83-90, and Fig. 18, see also par. 46-90, and Figs. 1, 16, 17, and 18.  As can be seen in par. 88 this is advantageous in that the effect of brightening a shaded area of a face through illumination with a reflection plate from below at all times can be automatically obtained.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the effect of the virtual light includes effects of virtual lights illuminated by a plurality of light sources including a first light source and a second light source.
Further claims 13 and 14 merely recite a different statutory class than patent claim 1 with same functional language performed.
Regarding claim 6, note that the limitations of claim 6 were shown in the rejection of claim 2 where Hirashima uses a virtual main light source and sub-light source.
Regarding claim 11, the Hirashima discloses in a case where the illuminating condition of the subject by the ambient light indicates a backlight, the image processing unit adds the effects of the virtual lights illuminated by the plurality of light sources including the light source and the second light source where Hirashima brightens a shaded area of a face through illumination with virtual light sources automatically obtaining the effect of brightening a shaded area of a face through illumination with a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirashima et al (U.S. Pub. No. 20150178550).
Regarding claim 2, Hirashima discloses:
An image processing apparatus, comprising:

an image processing unit (using image processing device 1b, par. 46, 47, 83-90, and Fig. 18, see also par. 46-90, and Figs. 1, 16, 17, and 18) configured to add an effect of a virtual light on a subject included in the image obtained by the obtaining unit (light sources virtually provided to illuminate a shaded area of a face, par. 46, 47, 83-90, and Fig. 18, see also par. 46-90, and Figs. 1, 16, 17, and 18),
wherein the image processing unit determines the effect of the virtual light based characteristics indicating an illumination direction of an ambient light (using the existing light that is present on a face a black-and-white pattern having the characteristics of the gradation of a face is used to detect a direction of a face including a shaded area (shaded area of the face relative to a brighter area of the face) of a face and the shaded area is brightened through the use of light sources virtually provided to illuminate a shaded area of a face thus obtaining illumination with a reflection plate, and therefore the characteristics indicating an illumination direction of ambient light are used in determining the virtually provided light as the direction of the ambient light directly determines which areas of a face are shaded or not, par. 83-88, and Fig. 18, see also par. 46-90, and Figs. 1, 16, 17, and 18), and

Hirashima is silent with regards to the image being derived from image capture.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include capturing images with a camera image sensor.  This is advantageous in that the image can be processed and displayed to a user.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the image being derived from image capture.
While Hirashima discloses the apparatus performing the functions, Hirashima is silent with regards to a processor; and a memory including instructions that, when executed by the processor, cause the processor to function the functions.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using a processor and non-transitory memory to perform functions of an apparatus.  This is advantageous in that a processor can be programmed to perform desired functions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a processor; and a memory including instructions that, when executed by the processor, cause the processor to function the functions.
	Regarding claim 6, Hirashima further discloses:

Regarding claim 7, Hirashima further discloses:
characteristics further indicate a diffusion degree of an ambient light source (illumination and shading of the face in the image is used to determine light sources virtually provided, par. 46, 47, 83-90, and Fig. 18, see also par. 46-90, and Figs. 1, 16, 17, and 18).
Regarding claim 8, Hirashima further discloses:
characteristics further indicate a contrast of a subject region in the obtained image (illumination and shading (contrast is a result of shading) of the face in the image is used to determine light sources virtually provided, par. 46, 47, 83-90, and Fig. 18, see also par. 46-90, and Figs. 1, 16, 17, and 18).
Regarding claim 9, Hirashima further discloses:
characteristics further indicate a luminance distribution in a subject region of the obtained image (illumination and shading (luminance distribution, resulting in a change of luminance, is a result of shading) of the face in the image is used to determine light sources virtually provided, par. 46, 47, 83-90, and Fig. 18, see also par. 46-90, and Figs. 1, 16, 17, and 18).

characteristics further indicate an illumination direction of the ambient light (illumination and shading (as a result of the direction of ambient light) of the face in the image is used to determine light sources virtually provided, par. 46, 47, 83-90, and Fig. 18, see also par. 46-90, and Figs. 1, 16, 17, and 18).
Regarding claim 11, Hirashima further discloses:
in a case where the characteristics further indicate a backlight, the image processing unit adds the effects of the virtual lights illuminated by the plurality of light sources including the first light source and the second light source (brightening a shaded area of a face through illumination with a reflection plate from below at all times can be automatically obtained, where a shaded area would necessarily be on an opposite side as the ambient illumination source, where the side of the ambient source location is considered to be a back side resulting in backlight and multiple light sources consisting of 22LU, 22U, 22RU, 22L, 22R, 22LD, 22D, and 22RD can be selected to provide virtual light (par. 74-81), par. 46, 47, 74-90, and Fig. 18, see also par. 46-90, and Figs. 1, 16, 17, and 18).
Regarding claims 13 and 14, see the rejection of claim 1.

Allowable Subject Matter
Claims 3-5, and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, no prior art could be located that teaches or fairly suggests  the first light source is a virtual light source for increasing a brightness of the subject, and the second light source is a virtual light source for adding a stereoscopic effect to the subject, in combination with the rest of the limitations of the claim.
Claims 4 and 5 depend on claim 3 and therefore are objected to.
Regarding claim 12, no prior art could be located that teaches or fairly suggests  virtual lights illuminated by the first light source and the second light source have parameters for adding effects caused by a diffusion reflection and a specular reflection, and the parameters are respectively defined, in combination with the rest of the limitations of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697